Citation Nr: 0403962	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for a higher rating for his PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's PTSD is manifested by mild, transient 
depression and nightmares, but it does not cause an 
occasional decrease in his work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 2002 rating 
decision appealed and the July 2002 statement of the case, 
as well as a February 2002 letter to the veteran, notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information was needed 
to process his claim.  In addition, the February 2002 letter 
and the statement of the case included the criteria for 
granting an increased rating, as well as other regulations 
pertaining to his claim.  Likewise, the February 2002 letter, 
as well as additional correspondence, notified him of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  While, 
in the February 2002 letter, the RO requested that he 
identify and/or submit any supporting evidence within 60 
days, the letter also informed him that he had up to one year 
from the date of that letter to submit additional evidence.  
And more than one year has passed since that VCAA letter.  
See also the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1) 
(West 2002).  Under these circumstances, the Board finds that 
the VCAA notification requirements have been satisfied and 
that he effectively has waived any further notification under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he has been afforded a VA examination 
and a hearing before the undersigned Veterans Law Judge.  He 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.

Note also that the RO apprised the veteran of the VCAA in the 
February 2002 letter, which was prior to initially denying 
his claim in April 2002.  So there was due process compliance 
with the holding and mandated sequence of events specified in 
a recent precedent decision.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 2004).  
In that decision, the court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id. at *24 - *29.  The AOJ in this case 
is the RO in Pittsburgh, and the RO did just that.  
Consequently, the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist has been satisfied and the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, 
where, as here, the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
his PTSD in a May 1999 rating decision.  At that time, the RO 
assigned a 10 percent disability evaluation for his PTSD, 
effective October 1998.  In January 2002, he filed a claim 
for an increased disability evaluation for his PTSD.  
Following a VA examination and other development by the RO, 
an April 2002 rating decision denied his claim for an 
increased disability evaluation.  He filed a notice of 
disagreement in June 2002, and a statement of the case was 
issued in July 2002.  He perfected his appeal in August 2002 
and was afforded a hearing before the Board in May 2003.

The pertinent medical evidence of record consists of private 
medical records, VA medical records, a VA examination report, 
and a transcript of the veteran's hearing before the Board.

In a January 2002 letter, D. H. Rupert, M.S., of the Vet 
Center stated that the veteran had experienced an increase in 
his PTSD symptoms following the September 11, 2001 attacks.

A March 2002 VA medical record indicates that the veteran 
reported that he was scheduled to meet with the behavioral 
medicine department for complaints of increased 
"'flashbacks.'"  The veteran denied suicidal or homicidal 
ideation.  A nursing note, dated later in the month, 
indicates that the veteran complained of an increase in war 
flashbacks.  Additional March 2002 treatment notes indicate 
that the veteran worked as a handyman and as a minister.

A March 2002 private medical record from B. Proy, M.D. 
indicates that the veteran complained of nervousness, an 
inability to sleep, and flashbacks.  Dr. Proy noted that the 
veteran had a history of PTSD, for which he sought care at 
the Erie, Pennsylvania VA Medical Center.

The veteran was afforded a VA examination in connection with 
his claim in April 2002.  According to the report, the 
veteran had no formal psychiatric history and was not taking 
any psychotropic medication, although he had been prescribed 
a tranquilizer in the distant past.  The veteran complained 
of nightmares several times a week, but related that he 
generally slept well.  He reported that he thought about the 
war periodically, but that he did not have intrusive thoughts 
unless provoked by another person.  He also complained of 
having his emotions "easily startled" by stimuli that 
remind him of the war, such as white crosses or hearing 
"Taps."  Upon questioning about his war recollections, the 
veteran stated that his thoughts tended toward current United 
States involvement in Afghanistan, mostly from a religious 
perspective.  He also stated that he did not like to talk 
about World War II , that he felt uncomfortable when others 
bring up the subject, and that he felt guilty about not being 
able to help more people while serving as a combat medic.   
He also related that he was an alcoholic following his 
discharge from service until about 1960, when he became a 
minister, and that his symptoms of PTSD had faded over the 
years.  The examiner noted that the veteran had a temporary 
increase in his PTSD symptoms after the Persian Gulf War and 
after the September 11, 2001 attacks.  The veteran also 
reported that he became a part-time pastor after retiring at 
age 62, performing weddings and baptisms, and that he enjoyed 
reading, fishing, and watching television.

The mental status examination showed that the veteran was 
alert, oriented, and cooperative.  There was no evidence of 
psychosis and the veteran was in "good contact" with 
reality.  His speech was normal in tone, rhythm, and rate.  
His thought process was relevant, coherent, goal-directed, 
and organized.  His affect was responsive and well adjusted.  
He did not appear depressed upon examination, but was 
somewhat dysphoric and anxious when World War II memories 
were discussed.  His memory and intellect were generally 
intact, in light of his age, and there were no impairments of 
judgment or insight.  The examiner's overall clinical 
impression was mild to moderate PTSD, with an occasional 
increase in symptoms secondary to the September 11, 2001 
attacks.  A Global Assessment of Functioning (GAF) score of 
65-70 was assigned.  The examiner indicated the veteran 
functioned reasonably well despite sporadic bad memories, but 
that his war-related memories occasionally caused him 
anxiety. 

A June 2002 VA medical record from the behavioral health 
clinic states that the veteran was referred for an evaluation 
of his PTSD.  The veteran discussed his war experiences and 
some dissatisfaction with his being designated a non-
combatant, but having to serve in combat.  The social worker 
explained the function of the clinic, and, according to the 
record, the veteran was "guardedly receptive" about a 
referral to a psychiatric nurse practitioner for medications 
to help with his sleep and "presumed depression and 
anxiety."  Upon mental status examination, the veteran was 
alert and oriented, without any signs or symptoms of 
psychosis.  He was "hyperverbal," and angry or tearful, 
depending on the subject matter.  The social worker noted 
that the veteran appeared to have a great deal of anger 
toward the government.  There was no evidence of suicidal or 
homicidal ideation, but the social worker stated that the 
veteran may have been depressed.

In addition, as previously discussed, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge in May 2003.  According to the transcript, 
the veteran testified that he had a hard time falling asleep, 
due to thoughts about his experiences during World War II and 
friends that were killed.  He also testified that he was 
affected by the events of September 11, 2001, particularly 
when he thought about the soldiers serving abroad, and that 
he cried when he saw the news reports on television.  He 
stated that he occasionally had difficulty staying asleep due 
to nightmares, but that he did not take any medication for 
his PTSD.  He also stated that he did not receive any 
psychological or psychiatric treatment for his PTSD, as he 
was afraid of what it would entail, but that he did see a 
psychologist once.  He complained of sleep problems, 
depression, and memory loss due to his PTSD, as well as 
testified that all wars bother him.  He further stated that 
he worked part-time as a handyman three days a week for 
financial reasons.

The veteran contends that he is entitled to at least a 30 
percent rating for his PTSD.  His PTSD is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 10 percent disability evaluation is assigned 
under this code for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent disability evaluation is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that his disability picture 
is most consistent with the currently assigned 10 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  The objective clinical evidence 
of record does not show that he has occupational impairment 
with an occasional decrease in his work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  There is no evidence that he 
experiences delusions, hallucinations, suicidal or homicidal 
thoughts, panic attacks, or memory loss.  Moreover, he has 
coherent speech and logical thought processes, as well as 
good judgment and insight.  Furthermore, he was alert and 
oriented at his recent VA examination, with a well-adjusted 
and responsive affect.  And, while his mood was depressed 
when discussing his war experiences and he reported 
nightmares, these occasional manifestations of symptomatology 
are contemplated by his current disability evaluation and do 
not interfere with his ability to work.  


Additionally, the Board observes that the veteran does not 
require psychiatric treatment or medication for his PTSD.  
Moreover, his GAF score, as a result of the impact of his 
service-connected PTSD, was reported to be 65 to 70.  This is 
indicative of only mild symptoms such as depressed mood and 
mild insomnia or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  Therefore, his symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he works part-time 
as a handyman for financial reasons, in addition to 
performing weddings and baptisms as a minister, also on a 
part-time basis.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating in excess of 10 percent for PTSD is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



